Electronically Filed
                                                        Supreme Court
                                                        SCWC-13-0001701
                                                        27-JAN-2017
                                                        09:21 AM
                          SCWC-13-0001701


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


                      INDYMAC VENTURE, LLC,

                 Respondent/Plaintiff-Appellant,


                                vs.


RICHARD CHARLES HILLIARD; PATRICIA DIAN HILLIARD; HONOLUA RIDGE,

       LLC; PLANTATION ESTATES LOT OWNERS’ ASSOCIATION;

                     PACIFIC SOURCE, INC.,

                Respondents/Defendants-Appellees,


                                and


                          GARY PASSON,

                Petitioner/Intervenor-Appellee. 



        CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

           (CAAP-13-0001701; CIVIL NO. 11-1-0390(2))


       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          Petitioner/Intervenor-Appellee Gary Passon’s

application for writ of certiorari filed on December 19, 2016, is

hereby rejected.

          DATED: Honolulu, Hawai'i, Janury 27, 2017.

                              /s/ Mark E. Recktenwald


                              /s/ Paula A. Nakayama


                              /s/ Sabrina S. McKenna


                              /s/ Richard W. Pollack


                              /s/ Michael D. Wilson